              Case 4:20-cv-03735-DMR Document 1 Filed 06/05/20 Page 1 of 15




     JOHN L. BURRIS Esq., SBN 69888
 1   BENJAMIN NISENBAUM, Esq., SBN 222173
     JAMES COOK Esq., SBN 300212
 2
     LAW OFFICES OF JOHN L. BURRIS
 3   Airport Corporate Centre
     7677 Oakport Street, Suite 1120
 4   Oakland, California 94621
     Telephone: (510) 839-5200
 5   Facsimile: (510) 839-3882
     John.Burris@johnburrislaw.com
 6   Ben.Nisenbaum@johnburrislaw.com
     James.Cook@johnburrislaw.com
 7
     Attorneys for Plaintiffs,
 8
     SAMUEL GILLESPIE and SUZANNE GILLESPIE
 9

10                                UNITED STATES DISTRICT COURT

11                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

12
     SAMUEL GILLESPIE, an individual; and                          CASE NO.:
13   SUZANNE GILLESPIE, an individual,
                                                                    COMPLAINT FOR DAMAGES
14
                        Plaintiffs,                                 JURY TRIAL DEMANDED
15

16
            vs.

17   COUNTY OF ALAMEDA, a municipal
     corporation; MARCO A. TORRES, individually
18   and in his official capacity as a Sherriff’s Deputy
     for the COUNTY; MATTHEW D.
19   YARBOROUGH, individually and in his official
     capacity as a Sherriff’s Deputy for the
20   COUNTY; LEO M. BASPED, individually and
     in his official capacity as a Sherriff’s Deputy for
21   the COUNTY; E. BERUMEN individually and
     in his official capacity as a Sherriff’s Deputy for
22
     the COUNTY; S. HOLLAND, individually and
23   in his official capacity as a Sherriff’s Deputy for
     the COUNTY; MICAH S. BENNETT,
24   individually and in his official capacity as a
     Sergeant for the COUNTY; GREGORY J.
25   AHERN, individually and in his official capacity
     as Sherriff for the COUNTY; and DOES 1-50,

                                             COMPLAINT FOR DAMAGES
                            Samuel Gillespie and Suzanne Gillespie v. County of Alameda, et al.
                                                            1
               Case 4:20-cv-03735-DMR Document 1 Filed 06/05/20 Page 2 of 15




     inclusive, individually, jointly and severally,
 1
             Defendants.
 2

 3

 4                                               INTRODUCTION

 5           1.      This is an action for damages brought pursuant to Title 42 U.S.C. §§ 1983 and

 6   1988, and the Fourth Amendment to the United States Constitution, under California Civil Code
 7   Section § 52.1, and under the common law of California. It is alleged that these violations and
 8
     torts were committed during the course and scope of the above-mentioned law enforcement
 9
     officers’ employment with the aforementioned government agencies and DOES 1-50.
10
                                             JURISDICTION AND VENUE
11
             2.      This action arises under Title 42 of the United States Code, § 1983. Title 28 of the
12
     United States Code, §§ 1331 and 1343 confers jurisdiction upon this Court. The unlawful acts
13
     and practices alleged herein occurred in California, which is within the judicial district of this
14

15
     Court. This Court also has supplemental jurisdiction over Plaintiff's state law causes of action

16   under 28 U.S.C. § 1367. Supplemental Jurisdiction of this court is invoked pursuant to 28

17   U.S.C. § 1367 over the State law claims which are so related to federal claims in the action that

18   they form part of the same case or controversy under Article III of the Constitution of the United

19   States of America. Venue is proper in this Court under 28 U.S.C. § 1391(b) because Defendants
20
     are believed to reside in this district and all incidents, events, and occurrences giving rise to this
21
     action occurred in this district.
22
                                  ADMINISTRATIVE PREREQUISITES
23
             3.      Plaintiffs are required to comply with an administrative tort claim requirement
24
     under California Government Code Section 910. Plaintiffs submitted a claim to the COUNTY
25



                                              COMPLAINT FOR DAMAGES
                             Samuel Gillespie and Suzanne Gillespie v. County of Alameda, et al.
                                                             2
              Case 4:20-cv-03735-DMR Document 1 Filed 06/05/20 Page 3 of 15




     OF ALAMEDA under the CA Tort Claims Act on March 24, 2020. Plaintiffs have exhausted all
 1
     administrative remedies pursuant to California law.
 2

 3                                                    PARTIES

 4          4.      Plaintiff SAMUEL GILLESPIE (“PLAINTIFF” or “Mr. GILLESPIE”) has been

 5   and is a resident of California and a United States Citizen.

 6          5.      Plaintiff SUZANNE GILLESPIE (“PLAINTIFF” or “Ms. GILLESPIE”) has been
 7   and is a resident of California and a United States Citizen.
 8
            6.      Defendant COUNTY OF ALAMEDA (“COUNTY”) is an incorporated public
 9
     entity duly authorized and existing as such in and under the laws of the State of California; at all
10
     times herein mentioned, Defendant COUNTY has possessed the power and authority to adopt
11
     policies and prescribe rules, regulations and practices affecting the operation of the COUNTY
12
     OF ALAMEDA Sherriff’s Department and its tactics, methods, practices, customs and usage. At
13
     all relevant times, Defendant COUNTY was the employer of Defendant Sherriff’s Deputies,
14

15
     individually and as Sherriff’s Deputies.

16          7.      Defendant MARCO A. TORRES (“TORRES”) at all times mentioned herein, was

17   employed by Defendant COUNTY as a Sherriff’s Deputy for the COUNTY, and was acting

18   within the course and scope of that employment. He is being sued individually and in his official

19   capacity as a Sherriff’s Deputy for the COUNTY.
20
            8.      Defendant MATTHEW D. YARBOROUGH (“YARBOROUGH”) at all times
21
     mentioned herein, was employed by Defendant COUNTY as a Sherriff’s Deputy for the
22
     COUNTY, and was acting within the course and scope of that employment. He is being sued
23
     individually and in his official capacity as a Sherriff’s Deputy for the COUNTY.
24

25



                                             COMPLAINT FOR DAMAGES
                            Samuel Gillespie and Suzanne Gillespie v. County of Alameda, et al.
                                                            3
              Case 4:20-cv-03735-DMR Document 1 Filed 06/05/20 Page 4 of 15




            9.      Defendant LEO M. BASPED (“BASPED”) at all times mentioned herein, was
 1
     employed by Defendant COUNTY as a Sherriff’s Deputy for the COUNTY, and was acting
 2

 3   within the course and scope of that employment. He is being sued individually and in his official

 4   capacity as a Sherriff’s Deputy for the COUNTY.

 5          10.     Defendant E. BERUMEN (“BERUMEN”) at all times mentioned herein, was

 6   employed by Defendant COUNTY as a Sherriff’s Deputy for the COUNTY, and was acting
 7   within the course and scope of that employment. He is being sued individually and in his official
 8
     capacity as a Sherriff’s Deputy for the COUNTY.
 9
            11.     Defendant S. HOLLAND (“HOLLAND”) at all times mentioned herein, was
10
     employed by Defendant COUNTY as a Sherriff’s Deputy for the COUNTY, and was acting
11
     within the course and scope of that employment. He is being sued individually and in his official
12
     capacity as a Sherriff’s Deputy for the COUNTY.
13
            12.     Defendant MICAH S. BENNETT (“BENNETT”) at all times mentioned herein,
14

15
     was employed by Defendant COUNTY as a Sherriff’s Sergeant for the COUNTY, and was

16   acting within the course and scope of that employment. He is being sued individually and in his

17   official capacity as a Sherriff for the COUNTY.

18          13.     Defendant GREGORY J. AHERN (“AHERN”) at all times mentioned herein, was

19   employed by Defendant COUNTY as Sherriff for the COUNTY, and was acting within the
20
     course and scope of that employment. He is being sued individually and in his official capacity
21
     as a Sherriff for the COUNTY.
22
            14.     Plaintiffs are ignorant of the true names and capacities of Defendants DOES 1
23
     through 50, inclusive, and therefore sues these defendants by such fictitious names. Plaintiffs are
24
     informed and believe and thereon allege that each defendant so named is responsible in some
25



                                             COMPLAINT FOR DAMAGES
                            Samuel Gillespie and Suzanne Gillespie v. County of Alameda, et al.
                                                            4
              Case 4:20-cv-03735-DMR Document 1 Filed 06/05/20 Page 5 of 15




     manner for the injuries and damages sustained by Plaintiffs as set forth herein. Plaintiffs will
 1
     amend this Complaint to state the names and capacities of DOES 1-50, inclusive, when they
 2

 3   have been ascertained.

 4                                         FACTUAL ALLEGATIONS

 5          15.     The incident took place on August 1, 2019. The approximate time of the incident

 6   was 2:40 p.m. The location of the incident was 21303 Tyee Street, Castro Valley, CA 94546.
 7   Alameda County Sheriff Deputies unnecessarily used a canine officer to arrest Samuel Gillespie.
 8
            16.     Deputy Yarborough released canine officer Queen in an attic room of Gillespie’s
 9
     home. Mr. Gillespie was in the attic room. Queen proceeded to bite Gillespie on his ankle.
10
     However, when deputy handlers called off the attack, canine Queen persisted. Queen bit into
11
     Gillespie's leg. Deputies continued to command retreat. However, canine Queen latched to
12
     shake and tear at Gillespie's leg. Finally, Deputy Yarborough tackled the animal. As a result,
13
     Deputy Yarborough and the canine fell through the attic ceiling. Yarborough and Queen landed
14

15
     in the residence living room one floor below. The extensive dog bite injury prompted Deputies

16   to transport Mr. Gillespie to Eden Hospital. Eden Medical Care Center is located at 20103 Lake

17   Chabot Rd, Castro Valley, CA 94546. Mr. Gillespie told the medical staff that his pain was

18   greater than a "ten." However, Deputies instructed the medical staff to record that Gillespie's

19   pain was a "four." This enabled Defendant Deputies to transport Mr. Gillespie to Santa Rita jail.
20
     Santa Rita Jail medical staff treated the laceration with six stiches.
21
            17.     As a result, Gillespie remained in jail for 45 days. During this time, the bite gash
22
     became severely infected with Methicillin-resistant Staphylococcus aureu (MRSA), sepsis, and
23
     cardiomyopathy. Upon release, Mr. Gillespie checked into Eden Medical Center. Gillespie
24
     remained in the hospital under critical care for more than two months. Part of the critical care
25



                                               COMPLAINT FOR DAMAGES
                              Samuel Gillespie and Suzanne Gillespie v. County of Alameda, et al.
                                                              5
               Case 4:20-cv-03735-DMR Document 1 Filed 06/05/20 Page 6 of 15




     treatment required intravenous antibiotics three times daily. Initially Gillespie was charged with
 1
     resisting arrest, PC 148(a) (1). The charge was dropped.
 2

 3           18.     SUZANNE GILLESPIE, Samuel’s mother, was arrested and taken to jail.

 4   Initially, she was charged with obstructing a peace officer, PC 148 (a) (1), and harboring a felon

 5   to escape arrest, PC 32. All charges were later dropped.

 6                                                    DAMAGES
 7                   Plaintiffs found it necessary to engage the services of private counsel to vindicate
             19.
 8
     their rights under the law. Plaintiffs are therefore entitled to an award of attorneys’ fees and/or
 9
     costs pursuant to statute(s) in the event that they are the prevailing party in this action under 42
10
     U.S.C. §§§§ 1983, 1985-86 and 1988. Plaintiffs are also entitled to punitive damages under 42
11
     U.S.C. §§§§ 1983, 1985-86 and 1988.
12
                                         FIRST CAUSE OF ACTION
13                                       (1983 CAUSE OF ACTION)
                                              (42 U.S.C. § 1983)
14
                                           (Against All Defendants)
15
             20.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 19 of this
16
     Complaint.
17
             21.     Plaintiffs brings their federal claims under the federal statute, 42 U.S.C. § 1983,
18
     which provides that any person or persons who, under color of law, deprives another of any
19
     rights, privileges, or immunities secured by the Constitution or laws of the United States shall be
20
     liable to the injured party.
21

22           22.     Defendants’ above-described conduct constituted violations of Plaintiffs’ rights as

23   provided for under the Fourth Amendment to the United States Constitution. These rights

24   include but are not limited to the right to be free from excessive force and/or the arbitrary and/or

25   unreasonable use of force against them.


                                              COMPLAINT FOR DAMAGES
                             Samuel Gillespie and Suzanne Gillespie v. County of Alameda, et al.
                                                             6
              Case 4:20-cv-03735-DMR Document 1 Filed 06/05/20 Page 7 of 15




            23.     As a result, Defendants are liable for violations under 42 U.S.C. § 1983.
 1
            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
 2

 3                                  SECOND CAUSE OF ACTION
                             (1983 - Fourth Amendment Unlawful Search)
 4                                        (42 U.S.C. § 1983)
                                       (Against All Defendants)
 5
            24.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 23 of this
 6
     Complaint.
 7
            25.     Defendants shall be liable, when acting under color of law, to an injured party
 8
     whose rights are violated under the Fourth Amendment with respect to unlawful seizures.
 9

10          26.     GILLESPIE was lawfully in his own residence when COUNTY OF ALAMEDA

11   sheriff’s deputies descended upon his attic. The deputies did not have any probable cause to

12   search Mr. GILLESPIE’S attic. Deputy YARBOROUGH released canine officer Queen onto

13   MR. GILLESPIE.
14                  As a result, Defendants are liable for violations under 42 U.S.C. § 1983 for an
            27.
15
     unlawful search.
16
            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
17
                                     THIRD CAUSE OF ACTION
18                           (1983 - Fourth Amendment Unlawful Seizure)
                                           (42 U.S.C. § 1983)
19                                     (Against All Defendants)

20          28.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 27 of this
21   Complaint.
22
            29.     Defendants shall be liable to an injured party whose rights are violated under the
23
     Fourth Amendment. Under the Fourth Amendment to the United States Constitution, citizens
24
     have the right to be free from unreasonable detentions and seizures.
25



                                             COMPLAINT FOR DAMAGES
                            Samuel Gillespie and Suzanne Gillespie v. County of Alameda, et al.
                                                            7
              Case 4:20-cv-03735-DMR Document 1 Filed 06/05/20 Page 8 of 15




             30.     GILLESPIE was lawfully in his own residence when COUNTY OF ALAMEDA
 1
     sheriff’s deputies descended upon his attic. Deputies did not have probable cause to arrest Mr.
 2

 3   GILLESPIE. The sheriff’s deputies took GILLESPIE to Santa Rita jail. MR. GILLESPIE’S

 4   mother, SUZANNE GILLESPIE lawfully in her own home. Deputies did not have probable

 5   cause to arrest Ms. GILLEPSIE. She was arrested and taken to jail.

 6           31.     As a result, Defendants are liable for violations under 42 U.S.C. § 1983 for
 7   unlawful seizures.
 8
             WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
 9
                                    FOURTH CAUSE OF ACTION
10                          (1983 - Fourth Amendment Unlawful Detention)
                                           (42 U.S.C. § 1983)
11                                     (Against All Defendants)

12           32.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 31 of this

13   Complaint.
14           33.     Defendants shall be liable to an injured party whose rights are violated under the
15
     Fourth Amendment. Under the Fourth Amendment to the United States Constitution, citizens
16
     have the right to be free from unreasonable detentions and seizures.
17
             34.     GILLESPIE was lawfully in his own residence when COUNTY OF ALAMEDA
18
     sheriff’s deputies descended upon his attic. Deputy YARBOROUGH released canine officer
19
     Queen onto MR. GILLESPIE. The sheriff’s deputies took GILLESPIE to Santa Rita jail. MR.
20
     GILLESPIE’S mother, SUZANNE GILLESPIE lawfully in her own home. She was arrested
21

22
     and taken to jail.

23           35.     As a result, Defendants are liable for violations under 42 U.S.C. § 1983 for an

24   unlawful seizure.

25           WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.


                                             COMPLAINT FOR DAMAGES
                            Samuel Gillespie and Suzanne Gillespie v. County of Alameda, et al.
                                                            8
              Case 4:20-cv-03735-DMR Document 1 Filed 06/05/20 Page 9 of 15




                                      FIFTH CAUSE OF ACTION
 1                           (1983 - Fourth Amendment – Excessive Force)
                                           (42 U.S.C. § 1983)
 2
                                        (Against All Defendants)
 3
            36.      Plaintiffs re-allege and incorporate by reference paragraphs 1 through 35 of this
 4
     Complaint.
 5
            37.      Defendants shall be liable to an injured party whose rights are violated under the
 6
     Fourth Amendment. Under the Fourth Amendment to the United States Constitution, citizens
 7
     have the right to be free from unreasonable detentions and seizures.
 8
            38.      GILLESPIE was lawfully in his own residence when COUNTY OF ALAMEDA
 9

10   sheriff’s deputies descended upon his attic. Deputy YARBOROUGH released canine officer

11   Queen onto MR. GILLESPIE. Queen continued to bite GILLESPIE’S leg even after her

12   handler, deputy YARBOROUGH, commanded her to release MR. GILLESPIE.

13          39.      As a result, Defendants are liable for violations under 42 U.S.C. § 1983 for
14   excessive force.
15
            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
16
                                      SIXTH CAUSE OF ACTION
17                                     (Monell - 42 U.S.C. § 1983)
                  (Against Defendants COUNTY, BENNETT, AHERN and DOES 26-50)
18
            40.      Plaintiffs re-allege and incorporate by reference paragraphs 1 through 39 of this
19
     Complaint.
20
            41.      Plaintiffs are informed and believe and thereon allege that the aforementioned
21

22
     law enforcement agencies and governments' policy or custom, whether made by its lawmakers

23   or by those whose edicts or acts may fairly be said to represent official policy, inflicted the

24   injury that the government as an entity is responsible for under § 1983. Governmental entities

25   are liable for monetary, declaratory, or injunctive relief where an action that is alleged to be


                                             COMPLAINT FOR DAMAGES
                            Samuel Gillespie and Suzanne Gillespie v. County of Alameda, et al.
                                                            9
             Case 4:20-cv-03735-DMR Document 1 Filed 06/05/20 Page 10 of 15




     unconstitutional implements or executes a policy statement, ordinance, regulation, or officially
 1
     ratified or adopted decision. Local governmental entities also can be sued for constitutional
 2

 3   deprivations visited pursuant to governmental policies or customs. Entity liability arises when

 4   the agency directs the deprivation of federal rights through an express government policy.

 5   Liability is also triggered by a custom or practice so widespread in usage as to constitute the

 6   "functional equivalent" of an express policy. A policy of action is one in which the government
 7   body itself violates someone’s constitutional rights, or instructs its employees to do so. A
 8
     policy of inaction is based on a government body’s ‘failure to implement procedural safeguards
 9
     to prevent constitutional violations. The deliberate indifference requirement applies to claims
10
     involving allegations of constitutional deprivations resulting from governmental inaction or
11
     omission, such as a failure to adequately train. (Monell v. Dept. of Social Services of New York
12
     (1978) 436 U.S.658, 694 [98 S.Ct. 2018, 56 L.Ed.2d 611].)
13
            42.     Regarding the Defendant entity, there are prior cases and incidents which
14

15
     demonstrate a pattern or practice amounting to a policy of promoting or ratifying similar

16   Constitutional deprivations. For example, In January, 2017, COUNTY settled a case in which a

17   deputy used a dangerous carotid hold on a suspect. The settlement terms required that deputies

18   be retrained on use of force. Babbitt v. COUNTY OF ALAMEDA, et al. U.S. Dist. Court, ND

19   California 3:15-cv-03247 EDL.
20
            43.     As a result, Defendants are liable pursuant to Monell.
21
            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
22
                                    SEVENTH CAUSE OF ACTION
23                         (Violation of CALIFORNIA CIVIL CODE § 52.1)
                                        (Against All Defendants)
24
            44.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 43 of this
25



                                             COMPLAINT FOR DAMAGES
                            Samuel Gillespie and Suzanne Gillespie v. County of Alameda, et al.
                                                            10
              Case 4:20-cv-03735-DMR Document 1 Filed 06/05/20 Page 11 of 15




     Complaint.
 1
            45.     Civil Code Section 52.1, the Bane Civil Rights Act, authorizes suit against
 2

 3   anyone who by threats, intimidation, or coercion interferes with the exercise or enjoyment of

 4   rights secured by the state or federal Constitutions or laws without regard to whether the victim

 5   is a member of a protected class. Civil Code section 52(a) provides for damages up to three

 6   times actual damages but a minimum of $4,000 for each violation. (CALJIC 3066)
 7          46.     Despite the fact that Plaintiffs GILLESPIE posed no threat to deputies, both
 8
     Plaintiffs were assaulted. Further, SAM GILLESPIE was mauled by a canine officer.
 9
            47.     As a result, Defendants are liable under § 52.1.
10
            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
11
                                       EIGHTH CAUSE OF ACTION
12                                              (Negligence)
                                          (Against All Defendants)
13
            48.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 47 of this
14

15
     complaint.

16          49.     An individual is liable for injuries caused by failure to exercise reasonable care in

17   the circumstances. A cause of action for negligence arises when there is a legal duty to use due

18   care. There is a breach of the legal duty and the breach is the proximate or legal cause of the

19   resulting injury.
20
            50.     Defendants breached a duty of reasonable care to the GILLESPIES by entering
21
     their home and attacking SAM GILLESPIE with a K9 officer. The incident actually and
22
     proximately caused injury to SAM GILLESPIE.
23
            51.     As a result, Defendants are liable for negligence.
24
            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
25



                                             COMPLAINT FOR DAMAGES
                            Samuel Gillespie and Suzanne Gillespie v. County of Alameda, et al.
                                                            11
             Case 4:20-cv-03735-DMR Document 1 Filed 06/05/20 Page 12 of 15




                                        NINTH CAUSE OF ACTION
 1                                           (Assault/Battery)
                                          (Against All Defendants)
 2
            52.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 51 of this
 3

 4   Complaint.

 5          53.     Defendants acted with intent to cause harmful or offensive contact, or threatened

 6   to touch Plaintiffs in a harmful or offensive manner. The plaintiff or decedent reasonably

 7   believed she was about to be touched in a harmful or offensive manner. Moreover, it reasonably
 8   appeared to plaintiff that defendants were about to carry out the threat. Plaintiff or decedent did
 9
     not consent to defendants' harmful contact. Battery occurred when defendants actually made
10
     harm contact with and harmed the plaintiff or decedent. Defendants' conduct was a substantial
11
     factor in causing plaintiff or decedent's harm.
12
            54.     Deputies assaulted the GILLESPIES by entering their home with a show of force.
13
     SAM GILLESPIE was further assaulted by a K9 officer.
14
            55.     As a result, Defendants are liable for Assault/Battery.
15

16
            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

17                                   TENTH CAUSE OF ACTION
                              (Intentional Infliction of Emotional Distress)
18                                      (Against All Defendants)

19          56.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 55 of this

20   Complaint.
21          57.     Defendants' conduct constituted reckless disregard of the probability of causing
22
     emotional distress. Plaintiffs suffered severe or extreme emotional distress. Defendants’
23
     conduct was the actual and proximate cause of the emotional distress suffered by Plaintiffs. A
24
     defendant’s conduct is ‘outrageous’ when it is so extreme as to exceed all bounds of that usually
25
     tolerated in a civilized community. In engaging in the above-described conduct, Defendants

                                             COMPLAINT FOR DAMAGES
                            Samuel Gillespie and Suzanne Gillespie v. County of Alameda, et al.
                                                            12
             Case 4:20-cv-03735-DMR Document 1 Filed 06/05/20 Page 13 of 15




     intentionally ignored or recklessly disregarded the foreseeable risk that Plaintiffs would suffer
 1
     extreme physical injuries, and emotional distress as a result of Defendants' conduct. (Hughes v.
 2

 3   Pair (2009)46 Cal.4th 1035, 1050–1051 [95 Cal.Rptr.3d 636, 209 P.3d 963]

 4          58.     Utilizing a canine officer to bite Mr. GILLESPIE despite Plaintiffs’ compliance

 5   constitutes extreme outrageous conduct. The K9 attacked caused Mr. GILLESPIE and Ms.

 6   GILLESPIE to suffer emotional distress.
 7          59.     As a result, Defendants are liable for intentional infliction of emotional distress.
 8
            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth
 9
                                  ELEVENTH CAUSE OF ACTION
10                             (Negligent Infliction of Emotional Distress)
                                        (Against All Defendants)
11
            60.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 59 of this
12
     Complaint.
13
            61.     The doctrine of “negligent infliction of emotional distress” is not a separate tort or
14
     cause of action. It simply allows certain persons to recover damages for emotional distress only
15

16
     on a negligence cause of action even though they were not otherwise injured or harmed. A

17   “bystander” case is one in which a plaintiff seeks recovery for damages for emotional distress

18   suffered as a percipient witness of an injury to another person such as a family member. At all

19   times, each Defendants owed Plaintiff the duty to act with due care in providing medical care to

20   Mr. GILLESPIE, and to protect him from physical harm.
21
            62.     SUSAN GILLESPIE watched as her son was attacked and mauled by a K9
22
     officer. Ms. GILLESPIE may seek “bystander” recovery.
23
            63.     As a result, Defendants are liable for negligent infliction of emotional distress.
24
            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
25



                                             COMPLAINT FOR DAMAGES
                            Samuel Gillespie and Suzanne Gillespie v. County of Alameda, et al.
                                                            13
               Case 4:20-cv-03735-DMR Document 1 Filed 06/05/20 Page 14 of 15




                                     TWELTH CAUSE OF ACTION
 1                          (Violation of California Government Code § 845.6)
                                          (Against All Defendants)
 2
              64.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 63 of this
 3

 4   Complaint.

 5            65.    A public employee or public entity acting within the scope of employment is

 6   liable if the employee knows or has reason to know that the prisoner is in need of immediate

 7   medical care and he fails to take reasonable action to summon such medical care. Nothing in this
 8   section exonerates a public employee who is lawfully engaged in the practice of one of the
 9
     healing arts under any law of this state from liability for injury proximately caused by
10
     malpractice or exonerates the public entity from its obligation to pay any judgment, compromise,
11
     or settlement that it is required to pay under subdivision (d) of Section 845.6.
12
              66.    Defendants failed to take reasonable action to treat Plaintiff GILLESPIE’s dog
13
     bite wounds. As a result of Defendants’ inactions, GILLESPIE suffered a severe infection in his
14
     wounds. Treatment of GILLESPIE’s infection required months of hospitalization.
15

16
              67.    As a result, Defendants are liable for violations of California Government Code §

17   845.6.

18            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

19                                                 JURY DEMAND

20            Plaintiffs hereby demand a jury trial in this action.
21
                                                        PRAYER
22
              WHEREFORE, Plaintiffs pray for relief, as follows:
23
                            1.         For general damages according to proof;
24

25



                                               COMPLAINT FOR DAMAGES
                              Samuel Gillespie and Suzanne Gillespie v. County of Alameda, et al.
                                                              14
             Case 4:20-cv-03735-DMR Document 1 Filed 06/05/20 Page 15 of 15




                           2.         For special damages, including but not limited to, past, present
 1
     and/or future wage loss, income and support, medical expenses and other special damages in a
 2

 3   sum to be determined according to proof;

 4                         3.         For punitive damages and exemplary damages in amounts to be

 5   determined according to proof as to defendants TORRES, YARBOROUGH, BASPED,

 6   BERUMAN, HOLLAND, and DOES 1 through 50 and/or each of them;
 7                           4.       Any and all permissible statutory damages;
 8
                             5.       For reasonable attorney’s fees pursuant to 42 U.S.C. §1988;
 9
                             6.       For cost of suit herein incurred; and
10
                             7.       For such other and further relief as the Court deems just and
11
                   proper.
12

13

14   Dated: June 5, 2020                                    LAW OFFICES OF JOHN L. BURRIS

15
                                                                      /s/ John L. Burris
16                                                                    John L. Burris, Esq.
                                                                      Ben Nisenbaum, Esq.
17                                                                    James Cook, Esq.
                                                                      Attorneys for Plaintiffs,
18                                                                    SAMUEL GILLESPIE and SUZANNE
                                                                      GILLESPIE
19

20

21

22

23

24

25



                                              COMPLAINT FOR DAMAGES
                             Samuel Gillespie and Suzanne Gillespie v. County of Alameda, et al.
                                                             15
